Shaw, C. J.
This case seems to be settled by the terms of the receipt, which differ essentially from those ordinarily given by receiptors of property attached on mesne process, to the attaching officer. Commonly, notice and demand are necessary, because the fact, that the judgment has been rendered and execution issued, lies more in the knowledge of the officer than of the. receiptor. But, in the present case, the defendants took upon themselves to know when judgment should be entered, and within thirty days from that day to deliver the goods at the plaintiff’s store; and the case finds that the plaintiff was there with the execution, ready to take them. The obligation was, to deliver the property, at any time before or after judgment, on being demanded; but, at all events, whether demanded or not, to deliver it at the plaintiff’s store within thirty days after judgment. Had it been so delivered, it would have been bound by the execution, and the right of the creditor to apply it in the satisfaction of his debt would not have been defeated by the subsequent proceedings in insolvency.

Judgment for the plaintiff.